COX, Judge
(concurring):
Senior Judge Everett leads off his attack on the majority opinion as follows:
First, there simply is no theory at all within the scope of Mil.R.Evid. 404(b), Manual for Courts-Martial, United States, 1984, under which any of the evidence of prior sexual abuse of appellant’s other daughters is relevant. See Mil.R.Evid. 401 and 402.
At 366.
In my judgment, he is wrong. Evidence of similar sexual conduct, particularly deviant sexual conduct such as incest, is powerful circumstantial evidence which corroborates the testimony of the victim in many cases. See E. Imwinkelried, Uncharged Misconduct Evidence §§ 4:11 — 4:18 (1984).1
I recognize the dangerous and unfair prejudice that can flow from introduction of evidence of similar sexual behavior into the trial of a case. Thus, the military judge must decide whether the “probative value” of the evidence “is substantially outweighed by the danger of unfair prejudice.” Mil.R.Evid. 403; United States v. Reynolds, 29 MJ 105, 109 (CMA 1989); S. Saltzburg, L. Schinasi, D. Schlueter, Military Rules of Evidence Manual 362 (2d ed. 1986 & 1990 Supp.).
Here, the military judge was sensitive to his duties. Indeed, notwithstanding Senior Judge Everett’s uncharacteristic attack on him, the military judge excluded other highly probative testimony of sexual acts performed by the accused on a third daughter. Perhaps I am reading a different record from my learned colleague, but I would never accuse this military judge of sitting “deaf and dumb.” At 366. What I hear and see in this record is a father who *366brutally and maliciously abused his daughters. Whether he abused them with his tongue or penis or by touching and fondling their private parts is of little consequence; it was his use of the children as objects to gratify his sexual desires which is in issue.2
Unfortunately, crimes of this nature are committed in secrecy and privacy. The children suffer not only from the abuse, but also from the effects of the prosecution See United States v. Arruza, 26 MJ 234, 238-39 (CMA 1988), cert. denied, 489 U.S. 1011, 109 S.Ct. 1120, 103 L.Ed.2d 183 (1989). Where the evidence of similar sexual deviant behavior is proved by the Government, it is admissible against an accused.

. Professor Imwinkelried points out that many jurisdictions have permitted evidence of similar sexual behavior under the guise of "plan.” He characterizes this as a "spurious plan.” E. Imwinkelried, Uncharged Misconduct Evidence §§ 4:13 and 3:23 (1984). He seems to prefer the "intellectual honesty" of those jurisdictions which have carved out an exception to rules akin to Mil.R.Evid. 404(b), Manual for Courts-Martial, United States, 1984, in sexual prosecutions. Id. at § 4:14. I have some personal reservations about whether evidence about one’s sexuality is really "character evidence.” Or is it something else?


. Senior Judge Everett also finds "no relevance at all” in “whether appellant sodomized one daughter 15 years earlier.” At 368. I note that the drafters and sponsors (fourteen senators) of S.472, 102d Cong., 1st Sess. § 231 (1991), seem to find such relevance in their proposed new Fed.R.Evid. 414:
In a criminal case in which the defendant is accused of an offense of child molestation, evidence of the defendant’s commission of another offense or offenses of child molestation is admissible, and may be considered for its bearing on any matter to which it is relevant.